Citation Nr: 1206827	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of right shoulder surgery with degenerative joint disease of the glenohumeral joint and surgical scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to March 1982, from December 1982 to November 1991, and from February 2003 to March 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that decision granted service connection for a right shoulder disability and assigned a 10 percent evaluation, effective from March 20, 2006.  The claim was previously before the Board in March 2010, at which time it was remanded for additional development.  The requested development has been completed and the claim is again before the Board for additional appellate consideration. 

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Denver, Colorado RO, which has certified the case for appellate review.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for a right shoulder disability, the Board characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126  (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


FINDING OF FACT

Throughout the rating period on appeal, residuals of right shoulder surgery with degenerative joint disease of the glenohumeral joint and surgical scars is manifested by nonunion of the acromioclavicular joint and periarticular pathology that includes complaints of pain and some limitation of motion without clinical evidence of loose movement, ankylosis, fibrous union, malunion nonunion or loss of the humeral head; the Veteran is able to lift the left arm higher than shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right shoulder (major extremity) disability have not been met at any time during the period on appeal.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The rating claim on appeal arises from the Veteran's disagreement with the initial rating assigned for his right shoulder disability after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21.   In this case, the Veteran's service treatment records have been obtained, as well as private treatment records and his VA treatment records from the VA Eastern Colorado Healthcare System.

VA examinations with respect to the issue on appeal were obtained in June 2006 and June 2010, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate because they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.



II. Applicable Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the evidence does not show a significant change in the disability during the period on appeal, and a uniform evaluation is warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed.
 
When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees.  38 C.F.R. § 4.71, Plate 1 (2011). In determining whether the appellant had limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16  (2003).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

Under 38 C.F.R. §4.71a, DC 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity. 

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity. 

Under DC 5202, a 20 percent evaluation is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level.  For the next higher rating in excess of 20 percent for impairment of the humerus, of 40 percent there must be fibrous union. 

Under DC 5203, malunion of the clavicle or scapula, or nonunion without loose movement, of the major or minor extremity warrants a 10 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).  Nonunion with loose movement, or dislocation, of the clavicle or scapula of the major or minor extremity warrants a 20 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).

Ankylosis represents a stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The hyphenated diagnostic codes noted above indicate that arthritis of the shoulder under Diagnostic Code 5003 is the service-connected disorder, and that impairment of the clavicle or scapula under Diagnostic Code 5203 is the residual condition.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  


III. Factual Background

Private and VA treatment records show that the Veteran's right shoulder was examined on several occasions during 2006 and 2007.  An April 2006 outpatient note reveals that the Veteran had severe pain lifting 20 pounds over his head and was felt not to be progressing as expected.  A May 2006 physical therapy note reveals that the Veteran was having difficulty with active throwing motions. The diagnosis was chronic impingement syndrome.  A January 2007 physical therapy note reveals that the Veteran does not have the stability to be able to perform heavy weights overhead due to AC joint separation.  An October 2007 letter from a medical assistant reveals that the Veteran's private physician had reviewed results of recent x-rays showing that the AC joint was separated. 

A June 2006 VA examination report shows that the Veteran complained of experiencing right shoulder pain whose severity was a 2-8/10.  He was pain free if he sat motionless.  He was afraid of losing his job due to his back and right shoulder pain, which affected his job performance.  Flare-ups were by any motion of the right shoulder.  His work was affected in the sense that any lifting, pushing, or shoving, which he was required to do, greatly accentuates pain.  Alleviation was by avoidance.  So, both activities of daily living and job situation were substantially affected, particularly by abduction, which characteristically provokes very significant pain in the right shoulder.  He was not presently under any specific treatment.  No assistive devices were or had been used.  Pain was reported to be present in all ranges of motion, particularly those against any degree of resistance whatever.  No rest prescription was reported.

Physical examination of the right shoulder revealed scars that were the same color as the surrounding skin that did not contain any elevation, depression, redness, increasing local heat, keloid formation, or drainage.  Abduction was initially 0-170 degrees, reduced to 155 degrees after 5 repetitions, as pain was present throughout as is tenderness unaccompanied by swelling.  Forward flexion was initially 170 degrees, reduced to 160 degrees, after 5 repetitions with increasing discomfort throughout.  External and internal rotation each initially were 0-80 degrees, reduced to 0-65 degrees with no further reduction due to painful motion.  With regard to Deluca, the examiner reported that, except as noted on examination or by history, there was no change in active or passive range of motion during repeat testing against resistance and  no additional losses of range of motion were recommended due to painful motion, weakness, impaired endurance, incoordination, instability, or during flares.

A June 2010 VA examination report shows that the Veteran indicated that he had a pain level of 4/10 that he described as a constant dull ache.  When he was active with the right shoulder, the pain went up to about an 8-9/10.  He denied locking, stiffness or swelling but felt some instability in the shoulder and the shoulder "pops and grinds" when he moved the shoulder, particularly overhead, but the grinding in not particularly painful.  The frequency of the symptoms depended on work activities and he stated he had no strength overhead and pain with overhead work.

The Veteran worked as a correctional officer at a maximum security facility in Florence, Colorado and was involved at least 3-4 times a week with altercations with inmates.  He was not armed and could not carry mace or other means of protection, so the altercations usually involved hand-to-hand combat.  Standing, walking and sitting were not affected by his shoulder symptoms, but the impact of running does hurt.  He cannot lift overhead any significant amount of stair climbing is not an issue.  He had good stamina with running but it was simply painful in the shoulder with impact.  He had missed about 14 days of work in the last year as a correctional officer because of right shoulder pain.  His shoulder would keep him awake at night if he was active at work that same day.  He did not use any assistive device of the shoulder and had had about 2-3 flare ups in the last year which lasted for about a day each.  He took 600-800 mgs of ibuprofen by mouth 3-4 times a day and that helped the shoulder pain.

On physical examination, the Veteran, who is right-handed, was not in acute stress referable to the right shoulder.  He had two scars on the right shoulder, a 3 cm anterior scar and a 1 cm posterior scar, that were barely visible and well-healed with no tenderness whatsoever.  There was no dimpling of either scar and no attachment to subcoutaneous tissue.  Normal skin color of both scars and no keloid formation.  

Active abduction shows a painful arch from 110-125 degrees with full abduction being 0-125 degrees.  Forward flexion was 0-125 degrees.  External rotation passively, was 0-75 degrees and internal rotation was 0-90 degrees, with no pain at endpoint.  Adduction was 0-40 degrees without pain and extension was 0-40 degrees, combining internal rotation to bring his right hand to L5 behind his back.  He had very good muscle tone and his biceps muscle strength was good with an intact biceps muscle contour and no tenderness over the long head of the biceps anteriorly with forward flexion against resistance.  His triceps functioned well also and rotator cuff strength was intact as he abducted the right shoulder against resistance at 45 degrees. He had a positive Hawkins and positive Neer sign for anterior impingement.  He was extremely tender to palpation over the right AC joint and this location of pain was the epicenter of his discomfort.  He had no obvious trauma at the AC joint but he was specifically tender on palpation here.  He had negative apprehension and sulcus signs, with no obvious instability. He also had a negative relocation test. 

With respect to DeLuca, the examiner noted that except as previously noted, there was no change in the active or passive range of motion during repeat testing times three against resistance and no additional losses of range of motion were observed for the right shoulder due to painful motion, weakness, impaired endurance, incoordination or instability.

X-rays (which were taken in response to the Board's remand request) showed that the right shoulder "separation" involved the acromioclavicular joint, which had been slightly widened by virtue of excision of the distal clavicle at this specific joint.   He had tenderness clinically on examination, and the examiner indicated that this was suspected to be a grade 1 AC separation, surgically induced.

The examiner's impression was that of right shoulder distal clavicle excision for arthritis and arthroscopic debridement of a labral tear, 4 1/2 years ago with residual decreased range of motion.  He noted that there was no clinical evidence of malunion, nonunion or instability of the right shoulder.  There was a surgically induced acromioclavicular widening of the acromioclavicular joint on the right shoulder because of excision of the distal clavicle, which involved one half of this particular joint.  There was no tenderness or pain regarding the Veteran's well-healed surgical scars.

III. Analysis

The Veteran asserts that an increased evaluation is warranted for his service-connected right shoulder disability.  At the outset, the Board observes that service connection for the disability at issue has been established effective from March 20, 2006.

For the following reasons, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected right shoulder (major) disability any time during the appeal period.

The Veteran's disability is rated under Diagnostic Code 5203.  Diagnostic Code 5203 provides for a rating of 10 percent where there is malunion of the clavicle or where there is impairment of the clavicle with nonunion without loose movement.  An impairment of the clavicle with nonunion and with loose movement is assigned a 20 percent rating.  Dislocation of the major clavicle or scapula also warrants a 20 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5203.  

However, the evidence of record does not show that the Veteran is entitled to an evaluation in excess of 10 percent under Diagnostic 5203 at this time.  In this regard, although the evidence of record, particularly a June 2010 VA examination report, shows that the Veteran's acromioclavicular joint was surgically separated, there is no clinical evidence that any examiner has reported that loose movement is involved.  Further, although the Veteran reported that he experienced right shoulder instability, the June 2010 VA examiner specifically indicated that there was no clinical evidence of instability of the right shoulder joint.  The evidence of record also fails to demonstrate that the Veteran's right clavicle or scapula is dislocated.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5203 based on based on nonunion or dislocation of the clavicle or scapula.

The Board has also considered other diagnostic codes pertaining to the shoulder and arm.  However, as there is no showing of ankylosis, Diagnostic Code 5200 is not for application.  The right shoulder can be rated on the basis of limitation of motion under Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent evaluation is warranted for limitation of major or minor arm motion at shoulder level.  When there is limitation of motion midway between the side and shoulder level (between 45 and 90 degrees) a 20 percent rating is again warranted for minor arm limitation of motion, and a 30 percent rating is warranted for major arm limitation of motion. 

However, the evidence of record indicates that the Veteran's limitation of motion, as evaluated under Diagnostic Code 5201, does not warrant a higher rating.  In this regard, the June 2006 VA examination report shows forward flexion and abduction of 170 degrees.  The Veteran's June 2010 VA examination report shows forward flexion of 125 degrees and 110-125 degrees on abduction.  These findings are well past the level of arm motion limitation necessary for an evaluation in excess of 10 percent.  There is also no showing of impairment of the left humerus, or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable.  There are no other relevant diagnostic codes for consideration.

The Board notes that the June 2006 VA examiner noted that the Veteran's abduction was reduced to 155 degrees after five repetitions due to pain.  Likewise, his forward flexion was reduced to 160 degrees after five repetitions.  Likewise, the June 2010 VA examiner reported that the Veteran had pain on abduction from 110 to 125 degrees.  However, the Board notes that as indicated by the applicable regulations and recently explained by the Court in Mitchell v. Shinseki, 24 Vet. App. 32 (2011), while pain on motion may warrant a compensable rating in some circumstances, pain, by itself, even if throughout a joint's range of motion, does not constitute a functional loss entitling a claimant to a higher rating under the diagnostic codes applicable to that joint or the DeLuca factors.  Consequently, because neither pain nor any of the other DeLuca factors cause functional loss more nearly approximating the criteria for a higher rating under the applicable diagnostic code, i.e., limitation of motion to shoulder level, a rating higher than 10 percent is not warranted on this basis.

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the probative value of the specific examination findings of the trained health care professionals, particularly those who conducted the June 2006 and June 2010 VA examinations outweigh the general lay assertions of the Veteran in this regard, as the examiners have relied upon objective findings that correlate to the applicable rating criteria.

Finally, the Board notes that the Veteran has two scars on his right shoulder.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban, 6 Vet. App. at 261.   However, there is no competent medical evidence to suggest, nor does the Veteran contend, that the scars on his right shoulder manifest symptomatology that requires a separate disability rating.  In this respect, the June 2006 VA examiner wrote that there was no elevation, depression, redness, increasing local heat, keloid formation, or drainage.  Likewise, the June 2010 VA examiner described the Veteran's scars as being barely visible and well-healed with no tenderness whatsoever.  Additionally, there was no dimpling of either scar, no attachment to subcoutaneous tissue, no keloid formation, and skin color was normal skin color of both scars   Accordingly, based on the medical evidence, the Board finds that a separate rating for the asymptomatic scars is not warranted.

For the foregoing reasons, the preponderance of the evidence is against a finding that a rating higher than 10 percent is warranted for the Veteran's right shoulder disability under any potentially applicable diagnostic code at any time during the appeal period.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right shoulder disability are fully contemplated by the applicable rating criteria.  Those criteria contemplate various symptoms including limitation of motion, and the Board was able to compare the criteria to the symptoms noted on the June 2006 and June 2010 VA examinations to render a determination as to the appropriate rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, frequent hospitalization.  Further, although the June 2010 VA examination report shows that Veteran, who was then employed as a corrections officer, indicated that he had missed about 14 days of work during the past year as a result of right shoulder pain, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Therefore, referral for consideration of an extraschedular evaluation for the right shoulder disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Accordingly, for the foregoing reasons, the Board finds the preponderance of the evidence is against the claim for entitlement to an evaluation in excess of 10 percent for residuals of right shoulder surgery with degenerative joint disease of the glenohumeral joint and surgical scars.  The Board has found this to be true for the entire pendency of the appeal, and a "staged rating" is likewise not warranted.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of right shoulder surgery with degenerative joint disease of the glenohumeral joint and surgical scars is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


